Golia, J.E,
concurs with the result only in the following mem*24orandum: While I agree with the ultimate disposition in the decision reached by the majority, I wish to emphasize that I disagree with certain propositions of law set forth in cases cited therein which are inconsistent with my prior expressed positions and generally contrary to my views. Most particularly I note my dissent in the case of Stephen Fogel Psychological, P.C. v Progressive Cas. Ins. Co. (7 Misc 3d 18 [App Term, 2d & 11th Jud Dists 2004]).
Belen and Rios, JJ., concur; Golia, J.E, concurs in a separate memorandum.